DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 01 May 2022 and the most recent claim set filed 10 May 2021 for the application filed 21 June 2017. Claims 1-6 and 10-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 May 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2017/029591, filed 26 April 2017; PRO 62/328,707, filed 28 April 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 May 2022 was filed after the mailing date of the Notice of Allowance on 01 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
	The Restriction/Election Requirement among Groups 1, 2, and 3; Species 1; and Species 2 as set forth in the Office action mailed on 06 May 2019 have not been withdrawn in response to the Request for Continued Examination under 37 CFR 1.114. Specifically, Claims 13-15, directed to a method of forming a charged, isoporous multiblock polymer material (Claims 13 and 14) and a process of separating a target biomolecule (Claim 15), are withdrawn from consideration. Similarly, the elements of Species 1 and the elements of Species 2, directed to different block copolymer polymer materials as disclosed in p0014-0015 (Species 1) and to different polymer blocks containing stationary electrostatic charges as disclosed in Claims 17-20 (Species 2), are withdrawn from consideration.

Claim Objections
Claim 4 is objected to because of the following informalities:
"wherein the  are continuous".
Claim 5 is objected to because of the following informalities:
"wherein the material further comprises mesopores and macropores, the [[has ]]mesopores further comprising a size of about 1-200 nm, and the macropores further comprising a size that is at least 50 nm”.
Claim 16 is objected to because of the following informalities:
Claim status in the most recent claim set filed 10 May 2021 should be corrected to “Previously presented”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-12, 16, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHILLIP et al. (Nano Lett., 2011, 11, 2892-2900) in view of QIU et al. (ACS Nano, Vol. 7, No. 1, 2013, pg. 768-776).
	Regarding Claim 1, PHILLIP discloses an ABC-type triblock terpolymer useful for preparing mesoporous films for solute separations (i.e., a… copolymer material for solute separations; pg. 2893, par. 1). The triblock terpolymer, poly(isoprene-b--styrene-b-4-vinylpyridine) (ISV; i.e., a… poly(isoprene-b-styrene-b-4vinyl pyridine) triblock copolymer material; pg. 2893, par. 1) has a fairly uniform narrow pore size distribution (e.g., ~20 nm in diameter; i.e., at least one of macropores, mesopores, and micropores, at least some of which are isoporous) attributed to the triblock terpolymer self-assembly (i.e., self-assembled; FIG. 3, pg. 2895-2896, par. spanning). While PHILLIP is deficient in explicitly disclosing the claimed limitation that the material exhibits a hydraulic permeability of 50 to 200 L·m-2·hr-1·bar-1 at a pH of 7.0, PHILLIP shows that the hydraulic permeability of the films is strongly dependent on pH, indicating that at pH 5 and higher, there is a small increase in permeability with increasing pH with a 160 L·m-2·hr-1·bar-1 at pH 6 (FIG. 5a, pg. 2896-2897, par. spanning). Thus, based on this disclosure, one of ordinary skill in the art prior to the effective filing date of the claimed invention, would reasonably extrapolate the hydraulic permeability of the material at pH 7.0 to be only slightly increased from the reported 160 L·m-2·hr-1·bar-1 at pH 6, i.e., within the claimed range of 50 to 200 L·m-2·hr-1·bar-1 at pH 6.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

PHILLIP is deficient in disclosing at least a portion of the 4-vinyl pyridine block is quaternized to provide the material with a positive stationary charge or that the triblock copolymer material is charged.
	QIU discloses an integral asymmetric membrane fabricated from the self-assembly of a poly(styrene)-b-poly-(4-vinylpyridine) block copolymer (abstract) for use in the separation of biomolecules (§Introduction, pg. 768). QIU further discloses the poly-(4-vinylpyridine) block can be quaternized (up to 91.6% of pyridine units) by reaction with 2-chloroacetamide resulting in a positive charge to advantageously enhance charge effects of the membrane and provide stronger interactions with proteins (i.e., at least a portion of the 4-vinyl pyridine block is quaternized to provide the material with a positive stationary charge; a charged… material; §Results, pg. 772, col. 2). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize quaternize as taught by QIU the 4-vinyl pyridine block of the triblock copolymer material taught by PHILLIP.
	Regarding Claim 2, modified PHILLIP (PHILLIP in view of QIU) makes obvious the material of Claim 1. PHILLIP further discloses the formed film has an asymmetric porous structure (i.e., wherein the material has an asymmetric structure or a symmetric structure; pg. 2894, par. 2). Furthermore, even if PHILLIP had not disclosed a symmetric or asymmetric structure, the instantly claimed limitation is sufficiently broad to encompass all films.
	Regarding Claims 3-5, modified PHILLIP makes obvious the material of Claim 2. PHILLIP further shows in FIG. 4c that the cross-section of the self-assembled structure includes P4VP domains (i.e., mesopores) that run from the top surface into the underlying microporous support (i.e., wherein the material contains macroporous domains and mesoporous wall structures in a single, integral structure; FIG. 4c; pg. 2896, par. 1). PHILLIP further discloses that the ISV domains are interconnected, exhibiting bicontinuous morphologies; indeed as seen in FIGs 4b-c, the lower macroporous support comprise continuous macroporous domains (i.e., wherein the macroporous domains are continuous; pg. 2893-2894, par. spanning). As further shown in FIG. 4c (black scale bar indicates 100 nm), after the formation of the desired nanostructure, the top layer mesopores have ~20 nm pore diameter, which reads on the claimed range (i.e., wherein the material has mesopores comprising a size of about 1-200 nm; pg. 2895-2896, par. spanning), and the underlying macroporous domains have relatively larger dimensions (i.e., macropores comprising a size that is at least 50 nm).

    PNG
    media_image2.png
    200
    396
    media_image2.png
    Greyscale

	Regarding Claim 6, modified PHILLIP makes obvious the material of Claim 5. QIU further discloses the (4-vinylpyridine) blocks are quaternized by reaction with 2-chloroacetamide resulting in a positively charged copolymer (i.e., wherein the 4-vinyl pyridine block is quaternized by a functionalization reaction, and the functionalization reaction provides the positive stationary charge; §Results, pg. 772, col. 2).
	Furthermore, the “the 4-vinyl pyridine block is quaternized by a functionalization reaction”, is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.
	Furthermore, the limitation “the functionalization reaction provides the positive stationary charge” is directed toward an intended result of the claimed product-by-process step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Quaternization by 2-chloroacetamide would inherently result in imparting a positive charge; by definition, quaternary compounds are positively charged.
Regarding Claim 10, PHILLIP discloses an ABC-type triblock terpolymer useful for preparing mesoporous films (i.e., a… A-B-C triblock copolymer material; pg. 2893, par. 1). The triblock terpolymer, poly(isoprene-b--styrene-b-4-vinylpyridine) (ISV; i.e., one polymer block of the triblock copolymer comprises an aromatic heterocycle; the aromatic heterocycle is selected from the group consisting of pyridines…; pg. 2893, par. 1) has a fairly uniform narrow pore size distribution (e.g., ~20 nm in diameter; i.e., at least one of macropores, mesopores, and micropores, at least some of which are isoporous) attributed to the triblock terpolymer self-assembly (FIG. 3, pg. 2895-2896, par. spanning).
Because PHILLIP discloses a similar if not the same A-B-C triblock copolymer material as that intended by the claimed invention (PHILLIP discloses a polyisoprene block, which is identified by Applicant to have a Tg of ≤ 25°C see Claim 11), the claimed limitation of one polymer block of the triblock copolymer has a Tg of ≤ 25°C is inherent. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
While PHILLIP is deficient in explicitly disclosing the claimed limitation that the material exhibits a hydraulic permeability of 50 to 200 L·m-2·hr-1·bar-1 at a pH of 7.0, PHILLIP shows that the hydraulic permeability of the films is strongly dependent on pH, indicating that at pH 5 and higher, there is a small increase in permeability with increasing pH with a 160 L·m-2·hr-1·bar-1 at pH 6 (FIG. 5a, pg. 2896-2897, par. spanning). Thus, based on this disclosure, one of ordinary skill in the art prior to the effective filing date of the claimed invention, would reasonably extrapolate the hydraulic permeability of the material at pH 7.0 to be only slightly increased from the reported 160 L·m-2·hr-1·bar-1 at pH 6, i.e., within the claimed range of 50 to 200 L·m-2·hr-1·bar-1 at pH 6.
PHILLIP is deficient in disclosing the aromatic heterocycle is quaternized to provide the material with a positive stationary charge.
	QIU discloses an integral asymmetric membrane fabricated from the self-assembly of a poly(styrene)-b-poly-(4-vinylpyridine) block copolymer (abstract) for use in the separation of biomolecules (§Introduction, pg. 768). QIU further discloses the poly-(4-vinylpyridine) block can be quaternized (up to 91.6% of pyridine units) by reaction with 2-chloroacetamide resulting in a positive charge to advantageously enhance charge effects of the membrane and provide stronger interactions with proteins (i.e., the aromatic heterocycle, at least a portion of which is quaternized to provide the material with a positive stationary charge; §Results, pg. 772, col. 2). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize quaternize as taught by QIU the 4-vinyl pyridine block of the triblock copolymer material taught by PHILLIP.
	Furthermore the limitation “quaternized to provide a positive stationary charge” is directed toward an intended result of the claimed product-by-process step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Quaternization by 2-chloroacetamide would inherently result in imparting a positive charge; by definition, quaternary compounds are positively charged.
Regarding Claim 11, modified PHILLIP (PHILLIP in view of QIU) makes obvious the material of Claim 10. PHILLIP further discloses the triblock terpolymer is poly(isoprene-b--styrene-b-4-vinylpyridine) (i.e., the polymer block having a Tg of ≤ 25°C is a polyisoprene block; the polymer block of the triblock copolymer comprising the aromatic heterocycle is a poly(2-vinyl pyridine) block or a poly(4-vinyl pyridine) block; pg. 2893, par. 1).
Regarding Claim 12, modified PHILLIP makes obvious the material of Claim 10. PHILLIP further discloses the triblock terpolymer is poly(isoprene-b--styrene-b-4-vinylpyridine) (i.e., the A-B-C triblock copolymer material is a poly(isoprene-b-styrene-b-4-vinyl pyridine) triblock copolymer material; pg. 2893, par. 1).
	Regarding Claims 16, 19, 23, and 24, modified PHILLIP makes obvious the materials of Claims 1 and 10. QIU further discloses 2-chloroacetamide (i.e., wherein the aromatic heterocycle is quaternized by reacting the aromatic heterocycle with a quaternizing agent defined by the formula R-X, where R comprises a C1-C24 substituted or unsubstituted, straight chain, cyclic or branched alkyl or alkenyl group or a polyethylene glycol (PEG) and X is a leaving group; wherein R-X is selected from a group consisting of… chloroacetamide; §Results, pg. 772, col. 2).
	Further, such a limitation is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.

Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHILLIP et al. (Nano Lett., 2011, 11, 2892-2900) in view of QIU et al. (ACS Nano, Vol. 7, No. 1, 2013, pg. 768-776), as applied to Claims 1 and 10 above, and even further in view of FINK (Handbook of Engineering and Specialty Thermoplastics: Vol. 2, Water Soluble Polymers; Chapter 7: Poly(vinylpyridine); 2011; pg. 191).
	Regarding Claims 25 and 26, modified PHILLIP makes obvious the materials of Claims 1 and 10. Modified PHILLIP is deficient in disclosing quaternizing with crotonic acid.
However, the use of crotonic acid to quaternize polymers is well-known in the art. As taught by FINK, the nitrogen in vinylpyridine is readily quaternized by reactions with, e.g., chloroacetate and crotonic acid (§7.2.2; FIG. 7.2). QIU further discloses using 2-chloroacetamide in the quaternization of poly-(4-vinylpyridine) (pg. 772, par. 5). Absent showings of unexpected results or criticality to the use of crotonic acid or of any other quaternizing agent, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to utilize crotonic aicd to quaternize reactive functional groups, as disclosed by FINK, of the taught copolymer to produce a polymer with stationary charges made obvious by modified PHILLIP because the substitution of one known element (crotonic acid) for another (2-chloroacetamide, prepared from chloroacetate) would have yielded predictable results (i.e., a quaternized poly-(4-vinylpyridine); MPEP §2143.01 B).
Furthermore, FINK teaches crotonic acid as an alternative well-known quaternizing agent. The asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results. The substitution of one quaternizing agent for another (i.e., crotonic acid taught by FINK for 2-chloroacetamide taught by QIU) is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement and would have been obvious to one of ordinary skill in the art (MPEP §2143.01 B).
	Further, such limitations are considered product-by-process limitations. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.

Response to Arguments
Provided documents in the information disclosure statements of the Request for Continued Examination under 37 CFR 1.114 filed 01 May 2022 have necessitated the Examiner to withdraw the Notice of Allowance filed 01 February 2022.
Applicant’s arguments presented in the Pre-Appeal Brief Conference Request filed 08 December 2021 are moot because new grounds of rejection have been made for independent Claims 1 and 10 under 35 USC 103 as being unpatentable over PHILLIP et al. (Nano Lett., 2011, 11, 2892-2900) in view of QIU et al. (ACS Nano, Vol. 7, No. 1, 2013, pg. 768-776).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777